Title: To James Madison from Flanmand Dusar, 3 September 1808
From: Dusar, Flanmand
To: Madison, James



Sir
Phila. Sepr. 3d. 1808

Observing by the Publick Prints that a Vessel is to sail from this Port under the Orders of Government for France & England the 15th. of this Month and finding by Enquiry at the Custom house that none is yet appointed for that Service, I take the liberty of addressing you, to offer my Schooner Matchless, a new Vessel of a Hundred Tons coppered and equal to any of her description in the United States for goodness and sailing qualities.  She costs about Nine Thousand Dollars, has made One Voyage to the West Indies and can positively be ready to sail at a Notice of Eight & Forty hours.
Captain Thomas Taggart who commands her and is part Owner, is a native of Philadelphia and can bring as well as myself the most satisfactory Recommendations or Securities, should such things be required  I have the honour to remain respectfully Sir Your Obt. & humble Servant

F: Dusar

